NOTICE: This opinion is subject to motions for reargument under V.R.A.P. 40 as well as formal
revision before publication in the Vermont Reports. Readers are requested to notify the Reporter
of Decisions by email at: JUD.Reporter@vermont.gov or by mail at: Vermont Supreme Court, 109
State Street, Montpelier, Vermont 05609-0801, of any errors in order that corrections may be made
before this opinion goes to press.


                                            2018 VT 80

                                           No. 2018-018

Eric Gross and Adrianne Gross                                    Supreme Court

                                                                 On Appeal from
   v.                                                            Superior Court, Rutland Unit,
                                                                 Civil Division

Elizabeth Turner and Antonio Flores                              May Term, 2018


Samuel Hoar, Jr., J.

Thomas C. Bixby of Law Offices of Thomas C. Bixby, LLC, Rutland, for Plaintiffs-Appellants.

Daniel L. Burchard of McCormick, Fitzpatrick, Kasper & Burchard, P.C., Burlington, for
 Defendant-Appellee Turner.

Bruce Palmer of Downs Rachlin Martin PLLC, St. Johnsbury, for Defendant-Appellee Flores.


PRESENT: Reiber, C.J., Skoglund, Robinson, Eaton and Carroll, JJ.


        ¶ 1.   REIBER, C.J. In this negligence action, we consider whether a landlord and a

social guest of a tenant may be held liable for injuries caused by the tenant’s dogs to a third person

outside of the landlord’s property. We conclude that plaintiffs failed to establish that either

defendant owed a duty of care to the injured plaintiff in this case, and therefore affirm.

        ¶ 2.   The following facts were undisputed for purposes of summary judgment. On

January 15, 2016, Antonio Flores, his wife, and their two young children arrived at the residence

of William and Charity Pearo in Fair Haven. The Pearos had invited the Floreses for dinner. The

Pearos were not yet home but had told the Floreses that the door would be open so they could wait
inside. Based on previous visits, Antonio Flores assumed the Pearos’ three dogs would be near

the front door, so the family decided to go in through the side door. The Floreses’ son opened the

side door. Without warning, the Pearos’ three dogs ran out of the house. Mr. Flores called to the

dogs to try to get them back inside.

       ¶ 3.    At that moment, plaintiff Eric Gross was walking his dog down the sidewalk near

the Pearos’ home. The Pearos’ three dogs ran over and attacked his dog. One of the dogs grabbed

plaintiff’s hand, which was covered by a glove, and pulled on his arm, dislocating his shoulder.

       ¶ 4.    The Pearos leased their residence in October 2015 from defendant Elizabeth

Turner, who lives in New York. When Turner rented the property to the Pearos, she was aware

they had three pet dogs and permitted them to keep the dogs at the property. She was not aware

of any prior incidents involving the dogs at the time the lease was signed. She had known the

Pearos and their dogs for several years and had not observed any of the dogs to have aggressive

tendencies. For this reason, she did not make any inquiries about the dogs or their temperament

before renting to the Pearos.

       ¶ 5.    Antonio Flores testified in a deposition that he had allowed the Pearos’ dogs to be

around his six- and seven-year-old children and they had never posed a threat to the children. He

said that he would not have brought his children to the house or allowed them to go near the door

if he felt the dogs were vicious. He described Buck, the largest dog, as “hyper,” with high energy,

but not aggressive. Jedi, the oldest and smallest dog, growled on occasion if someone got too close

to her, but never bit at anyone. The third dog, Harley, was very intelligent and laid back.

       ¶ 6.    In January 2017, Eric Gross and his wife Adrian filed a complaint alleging

negligence against Elizabeth Turner and Antonio Flores.1 Flores, in turn, filed a third-party




       1
           Plaintiffs state in their brief that they settled with the Pearos for an unspecified amount
prior to filing suit against defendants.
                                                      2
complaint against the Pearos seeking indemnification for any judgment in favor of plaintiffs. The

Pearos failed to respond, and default judgment was entered in favor of Flores.

       ¶ 7.    After the parties conducted discovery, each defendant moved for summary

judgment. In December 2017, the court granted summary judgment to defendants in separate

orders. The court determined that plaintiffs had failed to establish that either defendant owed a

duty to plaintiffs to control or restrain the Pearos’ dogs. The court dismissed the third-party

complaint against the Pearos as moot. Plaintiffs filed a motion to reconsider, which the court

denied in January 2018. This appeal followed.

       ¶ 8.    We review a decision granting summary judgment de novo, using the same standard

as the trial court: summary judgment is appropriate if the moving party shows that the material

facts are not genuinely disputed and that he or she is entitled to judgment as a matter of law. White

v. Quechee Lakes Landowners’ Ass’n, 170 Vt. 25, 28, 742 A.2d 734, 736 (1999); V.R.C.P. 56(a).

In determining whether a genuine dispute of material fact exists, the nonmoving party “is entitled

to the benefit of all reasonable doubts and inferences.” Carr v. Peerless Ins. Co., 168 Vt. 465, 476,

724 A.2d 454, 461 (1998). Once a claim is challenged by a properly supported motion for

summary judgment, the nonmoving party may not rest upon the allegations in the pleadings, but

must come forward with admissible evidence to raise a dispute regarding the facts. Alpstetten

Ass’n v. Kelly, 137 Vt. 508, 514, 408 A.2d 644, 647 (1979); V.R.C.P. 56(c) (requiring factual

assertions at summary judgment stage to be supported by admissible evidence).

       ¶ 9.    To prevail on their negligence claims, plaintiffs had to prove that each defendant

breached a duty of care owed to plaintiffs, thereby causing them harm. O’Connell v. Killington,

Ltd., 164 Vt. 73, 76, 665 A.2d 39, 42 (1995). The only issue in this appeal is whether defendants

owed a legal duty to plaintiffs. The existence of a duty “is primarily a question of law” for the

court to decide. Langle v. Kurkul, 146 Vt. 513, 519, 510 A.2d 1301, 1305 (1986).



                                                 3
                                         I. Liability of Landlord

        ¶ 10.      We first consider whether the Pearos’ landlord, Elizabeth Turner, owed a duty to

protect third persons outside of the leased premises from harm caused by the Pearos’ dogs.

Plaintiffs argue that Turner is legally responsible for the injuries suffered by Eric Gross because

she permitted the Pearos to keep aggressive dogs on her property without inquiring into the history

of the dogs or causing a fence to be erected prior to the tenancy.2

        ¶ 11.      Plaintiffs’ argument is based on the Restatement (Second) of Torts § 379A, which

provides:

                    A lessor of land is subject to liability for physical harm to persons
                   outside of the land caused by activities of the lessee or others on the
                   land after the lessor transfers possession if, but only if,

                     (a) the lessor at the time of the lease consented to such activity or
                   knew that it would be carried on, and

                     (b) the lessor knew or had reason to know that it would
                   unavoidably involve such an unreasonable risk, or that special
                   precautions necessary to safety would not be taken.

Restatement (Second) of Torts § 379A (1965). “In other words, if a landowner leases property to

another knowing that the tenant is going to carry on an activity that involves an unreasonable risk,

and the landowner consents to that conduct, then the landlord has a duty to third parties to exercise

reasonable care.” Deveneau v. Wielt, 2016 VT 21, ¶ 23, 201 Vt. 396, 144 A.3d 324 (Robinson,

J., dissenting).




        2
           According to plaintiffs, the Town of Fair Haven ordered Turner to construct a fence
around the property after the incident that is the subject of this case. Plaintiffs suggest that this
fact could be used to demonstrate Turner’s knowledge of the dogs’ dangerous propensities. They
are incorrect. Under Vermont Rule of Evidence 407, evidence of subsequent remedial measures
is not admissible to prove negligence. Moreover, the fact that the Town ordered Turner to build
a fence after the incident does not tend to prove that she knew the dogs were dangerous before the
incident.

                                                     4
       ¶ 12.   Dog ownership is a common activity that is “usually safe and generally beneficial.”

Martin v. Christman, 2014 VT 55, ¶ 12, 196 Vt. 536, 99 A.3d 1008. Under Vermont law, ordinary

domestic dogs are not considered to be an unreasonable risk to the public. See id. ¶ 13 (“[A]part

from animals that trespass and wild animals that pose an inherent risk of personal injury, most

animals normally are safe, or at least are not abnormally unsafe in a way that would justify the

imposition of strict liability.” (quotation omitted)). For this reason, we reject plaintiffs’ broader

argument that a landlord assumes a duty to protect all persons outside the property from physical

harm by simply permitting a tenant to keep a domestic dog on unfenced premises, even if there is

a risk that the dog might travel beyond the property line.

       ¶ 13.   We agree, however, that under § 379A a landlord owes a duty to take reasonable

steps to protect persons outside the land from injuries caused by a tenant’s dog if the landlord knew

or had reason to know at the time of entering the lease that the dog in question posed an

unreasonable risk of harm to such persons. Restatement (Second) of Torts § 379A. The duty

arises from the fact that the landlord has some control over the activities of the tenant, in that the

landlord decides whether to rent to the tenant in the first place, renew or terminate the tenancy, or

to impose conditions in the lease. See Park v. Hoffard, 847 P.2d 852, 855 (Or. 1993) (explaining

that landlord-tenant relationship “has implications for a landlord’s tort liability to persons injured

off the rental property by some action or inaction of the tenant to the extent that a landlord has

control over the tenant”). By permitting a tenant to keep a dog that the landlord knows to be

vicious, the landlord could be viewed as having created the risk that led to the third person’s

injuries. See Strunk v. Zoltanski, 468 N.E.2d 13, 15 (N.Y. 1984) (explaining that by knowingly

leasing premises to owner of vicious dog, landlord could be found to have created risk that injured

plaintiff). Requiring the landlord to exercise due care to protect the public in such a situation is

consistent with the general duty of care owed to the public by a landowner who personally carries

on unreasonably dangerous activities on his or her land. See Restatement (Second) of Torts § 371

                                                  5
(stating that possessor of land may be held liable for physical harm to others outside of land caused

by unreasonably dangerous activities of possessor).

       ¶ 14.   Many jurisdictions have applied § 379A in negligence actions against landlords for

injuries to third parties caused by vicious dogs owned by tenants. As in this case, these decisions

frequently turn on whether the landlord knew of the tenant’s dog and its dangerous tendencies.

See, e.g., Uccello v. Laudenslayer, 118 Cal. Rptr. 741, 748 (Ct. App. 1975) (reversing judgment

in favor of landlord where jury could infer from evidence presented that landlord knew of dog’s

vicious propensities); Strunk, 468 N.E.2d at 16 (affirming denial of landlord’s motion for summary

judgment where parties disputed whether, “at the time of the initial leasing of the premises to the

tenant, the landlord knew both of the prospective presence of the dog and of its vicious

propensities”); Park, 847 P.2d at 854-55 (reversing summary judgment on similar grounds).

Where the plaintiff offers no evidence that the landlord knew the tenant’s dog was dangerous, the

landlord is not liable for the plaintiff’s injures. Stokes v. Lyddy, 815 A.2d 263, 273 (Conn. App.

Ct. 2003) (affirming judgment in favor of landlord in negligence action where undisputed evidence

showed that landlord was unaware of tenant’s dog or its vicious propensities).3

       ¶ 15.   Thus, to survive summary judgment on their negligence claim against Turner under

the above rule, plaintiffs had to present admissible evidence from which a jury could conclude that

at the time of entering the lease, Turner knew or had reason to know the Pearos’ dogs posed an



       3
          Some courts have gone so far as to hold that a landlord owes no duty whatsoever to a
person injured by a tenant’s dog outside the landlord’s property, regardless of whether the landlord
knew the dog was dangerous, because the landlord did not control the area where the injury
occurred. See Solorio v. Rodriguez, 2013 IL App (1st) 121282, ¶ 23, 987 N.E.2d 452 (holding
landlord owes no duty to third person for injuries caused by tenant’s dog on neighboring land if
landlord does not retain control of area); see also Fernandez v. Marks, 642 P.2d 542, 544 (Haw.
Ct. App. 1982) (same); Feister v. Bosack, 497 N.W.2d 522, 523 (Mich. Ct. App. 1993) (same);
Kimbrough v. Keenum, 2009–CA–02039–COA, 68 So. 3d 738, 741 (Miss. Ct. App. 2011) (same).
None of these decisions discuss the Restatement rule, however, and we do not find them to be
persuasive.

                                                 6
unreasonable risk to persons outside the land. Plaintiffs did not meet this burden. They did not

show that Turner knew of any prior aggressive behavior by the dogs. Nor did they demonstrate

that she was aware of facts that would lead a reasonable person to believe that the dogs were

vicious. To the contrary, the undisputed facts showed that Turner had known the Pearos’ dogs for

several years, had never personally observed them to exhibit any aggressive tendencies, and did

not know whether they had been involved in any previous incidents. In the absence of any

evidence that Turner knew or had reason to know of the dogs’ vicious propensities at the time she

entered into the lease with the Pearos, she owed no duty to plaintiffs under § 379A.

       ¶ 16.   Plaintiffs argue, however, that the dogs were pit bulls and that Turner therefore

owed a duty to investigate their history and propensities before allowing them on the premises.

Accordingly, it is their assertion that if Turner had contacted the police in the town where the

Pearos previously resided, she would have learned of prior aggressive behavior by the dogs. This

argument falls short for several reasons.

       ¶ 17.   First, this Court has never held that a dog’s breed alone is sufficient to put its owners

or others on notice that it poses an unreasonable risk of harm, or that pit bulls or other breeds are

dangerous per se. In Vermont, liability in dog-bite cases has always depended on the propensities

of the individual animal. See, e.g., Martin, 2014 VT 55, ¶ 8; Hillier v. Noble, 142 Vt. 552, 556-

57, 458 A.2d 1101, 1104 (1983); Carr v. Case, 135 Vt. 524, 525, 380 A.2d 91, 93 (1977); Godeau

v. Blood, 52 Vt. 251, 254 (1880). Even if we were to consider departing from this longstanding

precedent, plaintiffs’ sweeping claim that pit bulls are an inherently dangerous breed lacks any

evidentiary support whatsoever. They therefore have failed to establish the underlying premise

for their argument that Turner owed a duty based solely on the dogs’ breed.4


       4
          In addition to the lack of evidence that pit bulls are a dangerous breed, there is also no
evidence in the summary judgment record that Turner knew or believed the dogs were pit bulls.
When asked if the dogs were pit bulls, Turner stated, “I don’t know. They’re mutts.” She testified
at her deposition that her sister had a pit bull and that the Pearos’ dogs did not look like pit bulls
                                                   7
       ¶ 18.   Moreover, the Restatement itself makes clear that landlords are not obligated to

conduct background checks on tenants’ pets. Liability under § 379A turns on whether a landlord

“knew or had reason to know” at the time of the lease that the particular animal in question is

abnormally dangerous. A separate section of the Restatement explains that the phrase “reason to

know” does not imply a duty to investigate:

                Both the expression “reason to know” and “should know” are used
               with respect to existent facts. These two phrases, however, differ in
               that “reason to know” implies no duty of knowledge on the part of
               the actor whereas “should know” implies that the actor owes another
               the duty of ascertaining the fact in question. “Reason to know”
               means that the actor has knowledge of facts from which a reasonable
               [person] of ordinary intelligence or one of the superior intelligence
               of the actor would either infer the existence of the fact in question
               or would regard its existence as so highly probable that his [or her]
               conduct would be predicated upon the assumption that the fact did
               exist. “Should know” indicates that the actor is under a duty to
               another to use reasonable diligence to ascertain the existence or non-
               existence of the fact in question and that he would ascertain the
               existence thereof in the proper performance of that duty.

Restatement (Second) of Torts § 12, cmt. a. The use of “reason to know” in § 379A means that

the plaintiff must show that the landlord had actual knowledge of facts that would alert a reasonable

person to the dog’s vicious propensities.5 It does not create an obligation on the part of the landlord

to actively inquire into the dog’s history before permitting it to reside on the premises. See

Knapton ex rel. E.K. v. Monk, 347 P.3d 1257, 1262 (Mont. 2015) (explaining that § 379A did not




to her. As the factual premise upon which plaintiffs’ argument rests, the evidence is simply not
there. See Charles v. Mitchell, 118 A.3d 149, 152 n.4 (Conn. App. Ct. 2015) (affirming summary
judgment in favor of landlord; even assuming pit bulls were known for “ill-tempered and ferocious
tendencies,” plaintiff presented no evidence that landlord knew dog was pit bull).
       5
           To accept plaintiffs’ argument that Turner had a duty to investigate would be to impose
a form of strict liability on landlords who rent to pit bull owners. We have consistently declined
to adopt strict liability for dog owners, reasoning that such a change in the law is better left to the
Legislature. Martin, 2014 VT 55, ¶ 15; Hillier, 142 Vt. at 556, 458 A.2d at 1104; Godeau, 52 Vt.
at 254. For the same reason, we reject plaintiffs’ invitation to hold landlords who rent to owners
of pit bulls, or any other breeds, to a higher standard of care than the owners themselves.

                                                  8
impose a duty on landlord to investigate potential danger posed by tenant’s pit bulls; rather, issue

was whether landlord had knowledge of facts from which she could infer that dogs were vicious);

see also Uccello, 118 Cal. Rptr. at 748 (holding that landlord has no duty of care to third persons

harmed by tenant’s dog on premises unless landlord has “actual knowledge” of dog’s dangerous

propensities).6

       ¶ 19.      Plaintiffs also argue Turner is liable for negligently permitting her tenants to create

a public nuisance on her land.7 Section 837 of the Restatement (Second) of Torts, which is closely

related to § 379A, states that a landlord may be held liable for a nuisance caused by an activity

carried out by a tenant if at the time of the lease the landlord consents to the activity or knows it

will be carried on, and “knows or should know that it will necessarily involve or is already causing

the nuisance.” Restatement (Second) of Torts § 837 (1979); id. § 379A cmt. a (explaining that

§ 379A and § 837 are related and should be read together). Like plaintiffs’ claim under § 379A,

this claim fails because plaintiffs have not shown that Turner knew or should have known at the


       6
          None of the other cases cited by plaintiffs support their argument that a landlord who
permits a tenant to keep dogs in a rental property is obliged to investigate whether the dogs have
exhibited aggressive behavior in the past. Instead, these cases hold—consistent with the
Restatement—that a landlord may be held liable for injuries caused by a tenant’s dog if the landlord
had actual knowledge of the dog’s vicious propensities. See Donchin v. Guerrero, 41 Cal. Rptr.
2d 192, 196 (Ct. App. 1995) (“Under California law, a landlord who does not have actual
knowledge of a tenant’s dog’s vicious nature cannot be held liable when the dog attacks a third
person.”); Matthews v. Amberwood Assocs. Ltd., 719 A.2d 119, 129 (Md. 1998) (holding landlord
could be held liable for injuries suffered by guest who was attacked by tenant’s dog on premises
where landlord was aware of dog’s vicious propensities); Wright v. Schum, 781 P.2d 1142, 1146
(Nev. 1989) (holding that landlord who knew of danger posed by tenant’s pit bull and promised
neighbor to keep dog from escaping but failed to do so could be held liable for injuries caused to
third person when dog escaped from premises); Cronin v. Chrosniak, 145 A.D.2d 905, 905-06
(N.Y. App. Div. 1988) (explaining that landlord’s liability for injuries inflicted by tenant’s animal
depends on landlord’s knowledge “that his tenant is harboring an animal with vicious
propensities”).
       7
          Although not specifically identified as such, plaintiffs’ claim could only be for public
nuisance, as they do not allege that the dogs caused a nontrespassory invasion of their private use
and enjoyment of land. See Restatement (Second) of Torts § 821D (1979) (defining private
nuisance).

                                                    9
time of the lease that the Pearos’ dogs would necessarily cause an unreasonable interference with

public health, safety, or peace. See Restatement (Second) of Torts § 821B (1979) (defining public

nuisance). Because dogs are ordinarily considered to be safe and beneficial, the mere keeping of

a dog by a tenant is not sufficient to give rise to nuisance liability on the part of the landlord. There

must be some basis for the landlord to know that the particular dog or dogs will necessarily

interfere with a public right. See Stokes, 815 A.2d at 272 (explaining that as with § 379A, liability

under § 837 “hinges on the landowner’s knowledge, at the inception of the lease, regarding the

existence of a dangerous activity”); Restatement (Second) of Torts § 837, Reporter’s Note (b)

(explaining that “[i]f the activities consented to would not necessarily result in a nuisance and the

nuisance results only from the manner in which they are carried on by the lessee, the lessor is not

liable,” and collecting cases). There was no such evidence in this case.

        ¶ 20.   Plaintiffs failed to make the showing that Turner knew or had reason to know that

the Pearos’ dogs were unreasonably dangerous as required to hold her liable under § 379A. They

likewise failed to establish a claim under § 837 because they have not demonstrated that Turner

knew or should have known that the dogs posed an unreasonable risk to public safety.8 We

therefore affirm the trial court’s decision granting summary judgment in favor of Turner.

                                         II. Liability of Guest

        ¶ 21.   We next consider whether Antonio Flores, the Pearos’ guest, may be held liable for

the injuries caused by the Pearos’ dogs. Plaintiffs argue that Flores was acting as the dogs’

caretaker and therefore owed the same duty as their owners to control the animals.

        ¶ 22.   Under Vermont common law, a dog’s owner “is not liable for injuries to persons

and property unless the owner had some reason to know the animal was a probable source of


        8
         For this reason, plaintiffs’ arguments regarding the evidence of other alleged incidents
they submitted with their motion to reconsider are not helpful to their claims because no evidence
shows that Turner knew of these incidents. They are therefore not material to plaintiffs’ negligence
claim against her.
                                                10
danger.” Davis v. Bedell, 123 Vt. 441, 442-43, 194 A.2d 67, 68 (1963). Where the owner knows

that the dog is dangerous, he or she has a duty “to exercise reasonable control and restraint” of the

dog to avoid injury to others. Id. at 443.

        ¶ 23.   We have recognized that in addition to owners, “keepers” of dogs may be held

liable under the above rule. See Crowley v. Groonell, 73 Vt. 45, 47 50 A. 546, 546-47 (1901)

(“The owner or keeper [of a dog], having knowledge of its disposition to commit such injuries

must restrain it at his peril . . . .”). The term keeper is not clearly defined anywhere in our caselaw.

However, we have held that where a dog was owned by the defendant’s minor son, but the

defendant “housed, harbored and fed the dog in the way such animals are usually kept by owners,

and permitted him to be a member of his family, in so far as such domestic animals can be members

of families, he may well be regarded as the keeper of the dog.” Plummer v. Ricker, 71 Vt. 114,

116, 41 A. 1045, 1045 (1898). This suggests that being a keeper requires a person to exercise a

similar degree of control and care for a dog as its owner. Other courts have interpreted the term

similarly. See Brown v. Bolduc, 556 N.E.2d 1051, 1052-53 (Mass. App. Ct. 1990) (“It is difficult,

of course, to frame a universal definition of keepership, but a harboring with an assumption of

custody, management and control of the dog seems intrinsic to it.” (quotation omitted)); Verrett v.

Silver, 244 N.W.2d 147, 149 (Minn. 1976) (“One becomes the keeper of a dog only when he either

with or without the owner’s permission undertakes to manage, control or care for it as dog owners

in general are accustomed to do.”); Zwinge v. Love, 325 N.Y.S.2d 107, 109 (App. Div. 1971)

(holding that mere acts by visitor of calling dog, giving it commands, or letting it in and out of

house “would not be enough to constitute her as its harborer or keeper”).

        ¶ 24.   According to plaintiffs, Flores voluntarily assumed the role of the dogs’ keeper

because he testified that he would have let the dogs out if they needed to relieve themselves and

would have given them water if necessary. They argue that Flores therefore owed a duty to restrain



                                                  11
the dogs and breached this duty by permitting his minor son to open the door of the house without

first ascertaining where the dogs were.

       ¶ 25.   Assuming for the purpose of summary judgment that the above facts were sufficient

for the jury to find Flores was acting as the dogs’ keeper, plaintiffs’ negligence claim against him

still fails, for the same reason as their claim against Turner: they have not shown that Flores knew

that the dogs posed a threat to anyone. See Davis, 123 Vt. at 442-43, 194 A.2d at 68 (stating rule

that liability for injuries does not attach unless owner or keeper knew or had reason to know animal

was likely dangerous). There is no evidence that Flores knew of any prior incidents involving the

dogs or that they were likely to attack other dogs or humans. 9 He described one of the dogs as

“hyper” and said that another occasionally growled if someone got too close to her but never bit

at anyone. He also stated that he allowed his six- and seven-year-old children to play with the

dogs and had never feared for their safety. No reasonable jury could conclude from this evidence

that Flores knew the dogs posed an abnormal danger to the public.

       ¶ 26.   Plaintiffs argue that it is genuinely disputed whether Flores knew that the dogs were

likely to be aggressive because the dogs were pit bulls and pit bulls are generally known to be

dangerous. We reiterate that this Court has never adopted a breed-wide dangerousness standard

for dogs, and there is no evidence in this case to support such a departure from longstanding

caselaw. See supra, ¶ 17. The relevant issue here is whether Flores knew or had reason to know

that these particular animals were dangerous. Even if Flores qualified as the dogs’ keeper,

plaintiffs have failed to demonstrate that he had such knowledge, as required to support their

negligence claim. 10 Id.


       9
          As we explained in footnote 8, supra, the evidence of alleged prior incidents involving
the Pearos’ dogs does not create a material dispute of fact where there was no indication that Flores
knew about these incidents.
       10
          As with Turner, there is no evidence in the record that Flores knew or had reason to
know that these dogs were pit bulls.
                                             12
       ¶ 27.   In the alternative, plaintiffs argue that Flores owed a duty to Eric Gross because he

voluntarily undertook to restrain the dogs after they ran out of the house. They rely upon the

Restatement sections providing that one who negligently performs a voluntarily assumed

undertaking to render services to another is subject to liability for physical harm resulting to the

intended recipient of the services or a foreseeable third person. See Restatement (Second) of Torts

§§ 323, 324A; Langlois v. Town of Proctor, 2014 VT 130, ¶ 10, 198 Vt. 137, 113 A.3d 44 (noting

that Vermont has recognized and chosen to follow §§ 323 and 324A).

       ¶ 28.   Plaintiffs’ claim is based on Eric Gross’s testimony that he heard an unidentified

person say “come, get back, get them in the backyard,” and waited with his dog until the Pearos’

dogs were out of view. He waited for about twenty or thirty seconds, and “[e]ventually the dogs

were gone. I thought they had a fence. So we continued walking.” The Pearos’ dogs then ran

over and attacked his dog. From this testimony, plaintiffs infer that after letting the dogs out of

the house, Flores “corralled” the dogs in the Pearos’ backyard, but then negligently let them escape

his control.

       ¶ 29.   This is not a reasonable inference to draw from the record. See Carr, 168 Vt. at

476, 724 A.2d at 461 (explaining nonmoving party entitled to benefit of reasonable doubts and

inferences). There is no evidence of what happened during the twenty or thirty seconds when the

dogs were out of plaintiff’s view, and there is no evidence that Flores had the dogs under effective

control at any point between when they exited the house and attacked plaintiffs’ dog or that he

behaved negligently in any way. The record is simply insufficient for a jury to find that Flores

undertook to control the dogs after they exited the house. See Rubin v. Town of Poultney, 168 Vt.
624, 626, 721 A.2d 504, 506 (1998) (mem.) (holding town officers’ warnings to dog owners to

confine their dog was insufficient basis to prove that officers voluntarily assumed owners’ duty to

control the dog).



                                                13
       ¶ 30.   Assuming without deciding that a “negligent undertaking” theory could apply in

this context, plaintiffs have failed to present evidence from which a reasonable jury could conclude

that defendant Flores knew or had reason to know that the dogs were a probable source of danger,

such that he owed a duty to third persons to restrain them. Nor have they demonstrated that he

voluntarily undertook to restrain the dogs. Accordingly, we see no reason to disturb the trial

court’s award of summary judgment to Flores.

       Affirmed.

                                               FOR THE COURT:



                                               Chief Justice




                                                14